DETAILED ACTION
This office action addresses Applicant’s response filed on 1 May 2022.  Claims 1, 2, 4-13, and 15-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) methods of presenting information by obtaining a file, visually presenting events and messages from the input file in a chart, receiving a function/rule/criterion from the user, searching for patterns/entries/events in the input file, and presenting occurrences of the identified patterns/entries/events, which is an abstract mental process that could be performed by a person with pen and paper.  The claimed invention is satisfied by a human receiving a log, plotting entries in the log on a chart, and searching the log for entries according to a desired criteria.  Claims 2 and 4-10 recite receiving selections of data from a user, identifying patterns, classifying patterns, clustering patterns, creating structure data files, associating entries with rank values, presenting entries, receiving user indications of relevance, and updating rules, which are all similarly abstract mental processes that a human performs by looking at or thinking about the log entries based on data selected by the human, categorizing information, visualizing or drawing information on pen and paper, and thinking and rethinking about how to determine relevance.  Thus, every aspect of the claimed invention is satisfied by humans reading, thinking about, and visualizing/drawing information from, log files.
This judicial exception is not integrated into a practical application because claims 1, 2, and 3-11 recite no elements beyond the abstract idea itself, and the only elements recited in claims 12, 12, and 15-20 beyond the abstract idea itself are generic computer limitations, which do not qualify as integration into a practical application. Similarly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation is not ‘significantly more’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 4-7, 11, 12, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,104,573 to Shanmugasundaram.
Regarding claim 1, Shanmugasundaram discloses a computer-implemented method of presenting information related to an operation of a chip (col. 3, lines 19-27), the method comprising:
obtaining an input file including entries that record an operation of a chip (Fig. 5, 502);
visually presenting events and messages from the input file to a user in a chart along a common timeline (Fig. 7);
receiving a function, rule, or criterion selected by the user with respect to the input file (Fig. 5, 506; col. 3, lines 22-27);
based on the function, rule, or criterion, searching the input file for patterns, entries, or events in the input file that meet the function, rule, or criterion (Fig. 5, 510); and
presenting to the user a plurality of occurrences of the patterns, entries, or events identified in the input file (Fig. 5, 522).
Regarding claim 2, Shanmugasundaram discloses receiving from the user a selection of a field included in an entry that meets the function, rule, or criterion (Fig. 3, 306; Fig. 4); and
visually presenting a set of the entries that meet the function, rule, or criterion, wherein a visualization of an entry is according to a value included in the field (Fig. 6, 608, 612-616; Fig. 7).
Regarding claim 4, Shanmugasundaram discloses visually presenting occurrences of each of the set of entries identified in the input file in a respective set of regions, wherein the occurrences are presented according to a common axis; these limitations (Fig. 7).
Regarding claim 5, Shanmugasundaram discloses visually presenting occurrences of the entries related to a set of parameters (Fig. 7);
receiving a selection of at least one of: one or more of the parameters and a range in the common timeline (Fig. 2, 204); and
identifying at least one pattern of the entries in the input file based on the selection (Fig. 5, 510; col. 9, lines 20-35).
Regarding claim 6, Shanmugasundaram discloses receiving from the user a selection of a set of parameters (Fig. 2, 204);
receiving from the user a selection of an attribute of at least one field included in an entry that includes at least one of the selected parameters (Fig. 3, 308, 310, 312);
identifying the patterns of entries based on the set of parameters (Fig. 5, 510; col. 9, lines 20-35); and
classifying the patterns based on the attribute (Fig. 3, component name; Fig. 4, 406; Fig. 6, 612-616).
Regarding claim 7, Shanmugasundaram discloses clustering the patterns based on an attribute of at least one field in at least one entry (Fig. 6, 612-616; Fig. 7, 720, 706+708, 710+712; Fig. 8, 810-812; Fig. 9; 910-916).
Regarding claim 11, Shanmugasundaram identifying at least one pattern of lines in the input file and based on analyzing a plurality of occurrences of the pattern, selecting one or more lines that record a root cause of a problem related to the operation the chip (col. 2, lines 31-42).
Claims 12, 13, 15, 16, and 17 are directed to systems comprising a memory and controller adapted to perform the methods of claims 1, 2, 4, 5, and 7, and are rejected under the same reasoning.  Shanmugasundaram discloses systems comprising a memory and controller adapted to perform the claimed methods (Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 9-13, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0080305 to Samuni in view of Shanmugasundaram.
Regarding claim 1, Samuni discloses a computer-implemented method of presenting information related to an operation of a chip (¶7), the method comprising:
obtaining an input file including entries that record an operation of a chip (¶7-9);
receiving a function, rule, or criterion selected by the user with respect to the input file (¶27, 33, 35);
based on the function, rule, or criterion, searching the input file for patterns, entries, or events in the input file that meet the function, rule, or criterion (¶28-30, 33, 35); and
presenting to the user a plurality of occurrences of the patterns, entries, or events identified in the input file (¶28-30, 33, 35, 45).
Samuni does not appear to explicitly disclose visually presenting events and messages from the input file to a user in a chart along a common timeline.  Shanmugasundaram discloses these limitations (Fig. 7).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Samuni and Shanmugasundaram, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of displaying log entries in a timeline.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Samuni discloses a method of displaying and analyzing log entries.  Shanmugasundaram discloses different ways of displaying log entries, including displaying entries on a common timeline.  The teachings of Shanmugasundaram are directly applicable to Samuni in the same way, so that Samuni’s method would similarly display the log entries on a common timeline.
Regarding claim 2, Samuni discloses receiving from the user a selection of a field included in an entry that meets the function, rule, or criterion (¶27, 32, 33); and
visually presenting a set of the entries that meet the function, rule, or criterion, wherein a visualization of an entry is according to a value included in the field (Fig. 2, ¶26, 28, 58).
Regarding claim 4, Samuni discloses visually presenting occurrences of each of the set of entries identified in the input file in a respective set of regions (Fig. 2).  Samuni does not appear to explicitly disclose that the occurrences are presented according to a common axis; Shanmugasundaram discloses these limitations (Fig. 7).  Motivation to combine remains consistent with claim 1.
Regarding claim 5, Samuni discloses visually presenting occurrences of the entries related to a set of parameters (Fig. 2, ¶26, 45, 58);
receiving a selection of at least one of: one or more of the parameters and a range in the common timeline (¶27, 32, 33); and
identifying at least one pattern of the entries in the input file based on the selection (¶54).
Regarding claim 6, Samuni discloses receiving from the user a selection of a set of parameters (¶54);
receiving from the user a selection of an attribute of at least one field included in an entry that includes at least one of the selected parameters (¶27, 32, 33);
identifying the patterns of entries based on the set of parameters (¶54); and
classifying the patterns based on the attribute (¶30).
Regarding claim 7, Samuni discloses clustering the patterns based on an attribute of at least one field in at least one entry (¶29).
Regarding claim 9, Samuni discloses associating at least one entry in at least one pattern with a rank value based on a relevance to an investigated event; and presenting to the user the entry with the highest rank value (¶45).
Regarding claim 10, Samuni discloses iteratively: receiving input from the user indicating a level of relevance of the rank value to an investigated event (¶21);
based on the input, updating a rule for at least one of: identifying a pattern, and associating entries with rank values (¶41); and
presenting to the user the entry with the highest rank value (¶45, 58).
Regarding claim 11, Samuni identifying at least one pattern of lines in the input file (¶29); and based on analyzing a plurality of occurrences of the pattern, selecting one or more lines that record a root cause of a problem related to the operation the chip (¶10, 29-30).
Claims 12, 13, 15-17, 19, and 20 are directed to systems comprising a memory and controller adapted to perform the methods of claims 1, 2, 4, 5, 7, 9, and 10, and are rejected under the same reasoning.  Samuni discloses systems comprising a memory and controller adapted to perform the claimed methods (Figs. 3A-B).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanmugasundaram in view of US 2012/0124047 to Hubbard.
Regarding claims 8 and 18, Shanmugasundaram discloses receiving from the user a selection of a set of parameters (Fig. 2, 204; Fig. 3); and 
creating, based on the set of parameters, a structured data file (Fig. 2, 206), wherein a first field in an entry in the structured data file includes a value from a first field in a first entry in the input file (Fig. 3, 306); and a second field in the entry in the file includes a value from a second field in a second entry in the input file (Fig. 3, component name).
In the event that Shanmugasundaram is found to be unclear regarding creating the structured data file, Hubbard also discloses creating, based on the set of parameters, a structured data file, wherein a first field in an entry in the file includes a value from a first field in a first entry in the input file; and a second field in the entry in the file includes a value from a second field in a second entry in the input file (Figs. 2 and 3B; ¶30-32).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Shanmugasundaram and Hubbard, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of storing log entry information in a format that allows users to easily identify information of interest.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Shanmugasundaram discloses matching log entries based on similarities.  Hubbard discloses that similar entries can be parsed into templates and variables, in order to allow users to more readily identify pertinent information.  The teachings of Hubbard are directly applicable to Shanmugasundaram in the same way, so that Shanmugasundaram would similarly parse the groups of entries to allow easy identification of pertinent information.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuni in view of Shanmugasundaram, and further in view of Hubbard.
Regarding claims 8 and 18, Samuni discloses receiving from a user a selection of a set of parameters (¶33); and
creating, based on the set of parameters, a structured data file, wherein a first field in an entry in the file includes a value from a first field in a first entry in the input file; and a second field in the entry in the file includes a value from a second field in a second entry in the input file (Fig. 2, ¶58).
In the event that Samuni is found to be unclear regarding creating the structured data file, Hubbard also discloses creating, based on the set of parameters, a structured data file, wherein a first field in an entry in the file includes a value from a first field in a first entry in the input file; and a second field in the entry in the file includes a value from a second field in a second entry in the input file (Figs. 2 and 3B; ¶30-32).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Samuni, Shanmugasundaram and Hubbard, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of storing log entry information in a format that allows users to easily identify information of interest.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Samuni discloses grouping log entries based on similarities.  Hubbard discloses that similar entries can be parsed into templates and variables, in order to allow users to more readily identify pertinent information.  The teachings of Hubbard are directly applicable to Samuni in the same way, so that Samuni would similarly parse the groups of entries to allow easy identification of pertinent information.

Response to Arguments
Applicant's arguments filed 1 May 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims have been amended to overcome the 101 rejection, and that the functions of the amended claims could not feasibly be carried out by a human being.  Remarks at 8.  The examiner disagrees.  The amended claims merely require visually presenting events/messages from an input file in a chart along a common timeline, receiving a function/rule/criterion selected by a user, searching the input file for patterns/entries/events that match the function/rule/criterion, and presenting the matches to the user, which could absolutely be performed by a human.  The visual presentation involves simply reading elements from some input file and charting them, which could be done with pen and paper.  The remaining steps are purely mental, involving searching through information for matches.  A person reading through a log file and marking/noting every entry that contains a particular keyword (for example), literally satisfies the obtaining, receiving, searching, and presenting steps, and is clearly a process that people could and do perform manually.
Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
30 July 2022




/ARIC LIN/            Examiner, Art Unit 2851     





/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851